DETAILED ACTION
03/22/21 - Applicant response.
12/21/20 - Non-final action.
08/11/20 - RCE.
05/12/20 - Final rejection.
04/22/20 - Applicant response.
01/22/20 - First action on the merits.
10/25/19 - Applicant election.
08/28/19 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.
 	Regarding Pisani, Applicant asserts Pisani does not show the types of determination as recited and merely discloses an abbreviated subset or full disclosure of data to be transmitted.  However, the phrasing of "types of determination" is broad.  For instance, determining heart rate, respiration rate, and skin temperature could be considered types of determination, and are disclosed by Pisani (Paragraphs 84-85).  This interpretation appears to be in line with Applicant's disclosure, where a determined heart rate is one type of determination within a selected analysis mode (e.g. see Paragraphs 77-79).  And as discussed in the rejection below, the broadest reasonable interpretation of types of determination can also include various secondary cross-checks of physiological signals.  To overcome Pisani, Examiner suggests reciting that the measurement circuitry outputs a "measurement signal" (or similar phrasing) and reciting the processor is further configured to "execute selected determination algorithms on the measurement signal in accordance with the selected analysis mode".  This would correspond to Applicant's disclosure (e.g. Paragraphs 77-79) where algorithms of increased complexity are used to analyze the same measured ECG signal for increased severity modes.  Further consideration/search may be required to determine patentability.
 	Regarding Chin, Applicant asserts Chin merely shows querying sensor data more frequently according to severity rather than transmitting sensor data more frequently.  However, Pisani already discloses the transmitter which transmits.  Chin is cited in the combination to teach the modification In addition, Examiner notes that the concept of transmitting sensor data more frequently according to patient severity is also shown by Surwit (US 2005/0191716: Paragraph 81; previously cited in Conclusion of Final Action 5/12/20) and Kurzenberger (US 2016/0262641: Paragraphs 29, 49).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-14, 16-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claims 1, 16, 21: The claims recite the processor configured to "select" types of determinations in accordance with the selected analysis mode.  This phrasing may imply that after the processor selects an analysis mode (e.g. severity mode M1, M2, M3), the processor also further selects from a variety of determination algorithms available within that mode.  However, the 
 	Claim 21, last two lines: The claim recites the transmitter is further configured to "transmit the result of determination with a frequency corresponding to the result of determination".  However, the specification (Paragraphs 77-79) suggests that it is the selected analysis mode which determines how frequently data is transmitted.  And while the determination result may, in turn, cause a change in a selected analysis mode, it is nevertheless the mode itself which defines the transmission method/frequency.  Thus, the claim as phrased does not appear to be sufficiently supported by the original specification.  See Examiner suggestion below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 10-14, 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, 16, 21: Regarding the phrase of a processor configured to "select" types of determination executed in accordance with each selected analysis mode, it is not clear if this is referring to how a selected analysis mode includes "pre-selected" determination algorithms, or if it is 
 	Claim 21, last two lines: This claim element creates confusion with the "transmission method defined in the selected analysis mode" recited earlier in the claim, since the transmission method of each selected analysis mode should be defined by how frequently data is transmitted (e.g. see Paragraphs 77-79 of the specification).  Examiner suggests reciting "wherein each transmission mode defines how frequently to transmit the result of determination" or similar phrasing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisani (US 2010/0063365) in view of Chin (US 2014/0171749).
Regarding claims 1, 21,  Pisani discloses substantially the same invention as claimed, including measurement circuitry configured to measure a biological signal of a user when the device is carried by the user (abstract), at least one processor coupled to the measurement circuitry (abstract), at least one non-transitory computer readable media encoded with instructions which, when executed, cause the device to operate in accordance with a selected analysis mode of a plurality of analysis modes to analyze the biological signal and provide a result of determination, (Paragraphs 82, 177-178, 238, 252, 261, 270), wherein each analysis mode of the plurality of analysis modes is associated with a respective one of a plurality of severities of a disease of the user (e.g. Paragraphs 82, 178, 252), wherein the at least one processor is configured to select the analysis mode associated with a severity of a disease of the user from the plurality of analysis modes stored in the media (Paragraphs 82, 178, 252), and the at least one processor is further configured to select types of determination executed in the selected analysis mode in accordance with the selected analysis mode (Paragraphs 82, 178, 252; the broadest reasonable interpretation of "types of determination executed" within each analysis mode includes such instances as determining various patient parameters between abbreviated and full disclosure modes, determining secondary or higher fidelity means to cross-check the same physiological signal), and a transmitter coupled to the at least one processor, the transmitter configured to transmit the result of determination generated in accordance with the selected analysis mode to another computing device (abstract; Figure 1).  
 	Further regarding claims 1, 21, Pisani does not disclose transmitting by a transmission method defined in the selected analysis mode (i.e. based on severity).  However, Chin teaches transmitting sensor data more frequently when the patient's medical condition is more severe (Paragraph 102), in order to better monitor patients who are at elevated risk.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
 	Regarding claim 2, Pisani discloses storing data as recited (abstract).
 	Regarding claim 3, Pisani discloses the measurement circuitry is configured to measure when attached to a body surface as recited (Figures 2A-8).
 	Regarding claim 4, Pisani discloses program instructions to cause the device to change the selected analysis mode based on at least one predetermined condition (Paragraphs 82, 177-178, 238, 252, 261, 270).
 	Regarding claim 5, Pisani discloses the at least one predetermined condition is based at least in part on a time measured by a timer coupled to the processor (Paragraphs 45, 253, 270; see also data table at Paragraph 311: time thresholds).
 	Regarding claim 10, Pisani discloses a user interface coupled to the processor, and wherein the selected mode is based, at least in part, on input from the user interface (Figure 9: 109; Paragraphs 82, 180, 270).
 	Regarding claim 11, Pisani discloses a switch (Figure 9: 109).
 	Regarding claim 12, Pisani discloses ECG (Figure 9: 100; Paragraph 70).
 	Regarding claim 13, Pisani discloses fibrillation as recited (Paragraph 312).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisani (US 2010/0063365) and Chin (US 2014/0171749) in view of Klabunde (US 2007/0010256).
 	Regarding claim 14, Pisani discloses wireless communication (Figure 1).  Pisani or Chin do not explicitly disclose switching between short and long range wireless communication methods as recited.  However, Klabunde teaches making a determination regarding communication capabilities between a device and a central computing device, and selecting either a short or long range wireless .

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisani (US 2010/0063365) in view of Chin (US 2014/0171749) and Zhou (US 2008/0221399).
 	Regarding claim 16, Pisani discloses substantially the same invention as claimed, including a detection device configured to be attached to a respective user (Figures 2A-8) and to analyze a biological signal of the respective user (abstract) and transmit at least one result of analysis generated (abstract; Figure 1) in accordance with a selected analysis mode of a plurality of analysis modes (Paragraphs 82, 177-178, 238, 252, 261, 270), wherein each analysis mode of the plurality of analysis modes is associated with a respective severity of disease of the respective user (e.g. Paragraphs 82, 178, 252), wherein each detection device includes at least one processor (abstract) and wherein the at least one processor is configured to select the analysis mode associated with a severity of a disease of the user (Paragraphs 82, 178, 252).  
	Further regarding claim 16, Pisani does not disclose transmitting by a transmission method defined in the selected analysis mode (i.e. based on severity).  However, Chin teaches transmitting sensor data more frequently when the patient's medical condition is more severe (Paragraph 102), in order to better monitor patients who are at elevated risk.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify 
 	Further regarding claim 16, Pisani or Chin do not explicitly disclose a plurality of detection devices for respective users, a plurality of computing devices, and a centralized management device as recited.  However, Zhou teaches a plurality of detection devices, each for a respective user (Figure 4), a plurality of computing devices, each configured to receive analysis results from each of the plurality of detection devices in a respective subset of the plurality of detection devices, wherein each of the plurality of computing devices is configured to provide a result of analysis from the at least one result of analysis received from each of the plurality of detection devices in the respective subset of the plurality of detection devices (Figure 4: 10e; Paragraph 41; illustrated system is implied to be duplicated for subsets of patients in various hospital wards), and a centralized management device configured to communicate with the plurality of computing devices, wherein the centralized management device is configured to display at least one result of analysis from the result of analysis provided by each of the plurality of computing devices (Figure 8; Paragraphs 41, 53, 54: medical professional can access central database via internet or intranet console), in order to easily track the status of multiple users.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Pisani and Chin as taught by Zhou to include a plurality of detection devices, computing devices, and centralized management device as recited, in order to easily track the status of multiple users.
 	Regarding claim 17, Pisani discloses at least one computer readable media encoded with instructions which, when executed, cause the device to operate in accordance with a selected analysis mode of a plurality of analysis modes (Paragraphs 82, 177-178, 238, 252, 261, 270).
	Regarding claim 18, Pisani discloses storing data as recited (abstract).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792